Citation Nr: 1445727	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC), to include based on a need for the regular aid and attendance of another person or being housebound.  

2.  Entitlement to specially adapted housing or a special home adaption grant.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to March 1992.

This appeal is before the Board of Veterans' Appeals (Board) from September 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The SMC matter was remanded by the Board in June 2011 and March 2014.  Following recertification of the appeal, the Veteran submitted additional medical evidence to the Board, but it does not relate to his service-connected disabilities and is not pertinent to the claim herein decided.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to specially adapted housing or a special home adaption grant is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability approximates loss of use of one foot.

2.  The Veteran is not so helpless as to be in need of regular aid and attendance due to his service-connected disabilities, does not have a single service-connected disability rated as 100 percent, and is not substantially confined to his dwelling and the immediate premises as a direct result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for SMC under 38 U.S.C. § 1114(k) for loss of use of one foot have been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.350(a), 4.71a, Diagnostic Code 5164 (2013).

2.  The criteria for SMC under 38 U.S.C. § 1114(l) or (s) for being so helpless as to be in need of regular aid and attendance, or for being permanently housebound, due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2002); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in September 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records, identified private treatment records, Social Security Administration records, and statements from the Veteran's private physicians have been obtained.

Also, in April 2014, the Veteran was provided a VA examination in connection with his claim by a physician who reviewed the claims file.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision in this case.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in sending the Veteran a June 2011 letter requesting that he clarify whether there were any outstanding medical records pertinent to his claim, and that he provide sufficient authorization to obtain such records, and in providing the April 2014 VA examination, the AOJ substantially complied with the Board's June 2011 and March 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  SMC

Special monthly compensation provided by 38 U.S.C. § 1114(k) is payable for certain service-connected conditions including anatomical loss of or loss of use of one foot.  38 C.F.R. § 3.350(a).

Special monthly compensation provided by 38 U.S.C. § 1114(l) is payable for being so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3).

Under 38 C.F.R. § 3.352(a), the following is accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of these disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Veteran is service-connected for torn posterior horn of the medial meniscus of the left knee, possible anterior cruciate ligament tear, and Osgood-Schlatter's disease with degenerative arthritis, rated 60 percent disabling, and for plantar calluses of both feet, rated 10 percent disabling.  

The Veteran is rated 60 percent disabled for his left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5164, and is therefore rated by analogy as amputation of the thigh, not improvable by prosthesis controlled by natural knee action.  A note to DC 5164 indicates that disabilities rated under the code are also entitled to SMC.  See 38 C.F.R. § 4.71a.  Given this, and resolving any reasonable doubt in the Veteran's favor, the Board finds that he is entitled to SMC provided by 38 U.S.C. § 1114(k) for loss of use of one foot.

However, SMC is not payable under 38 U.S.C. § 1114(l), as the weight of the evidence demonstrates that the Veteran is not so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.

Initially, as reflected in May 2010, June 2010, October 2010, and August 2014 statements, the Veteran has repeatedly asserted that he should be awarded SMC based on a need for the regular aid and attendance, in large part, due to his vision problems.  In his October 2010 notice of disagreement, the Veteran specifically asserted that VA had not made a fair assessment of his medical need for aid and attendance given the medical documentation of his vision problems.  Also, in his August 2014 statement in support of his claim, the Veteran reiterated the severity of his cardiovascular problems, neuropathy of the legs, and vision problems.

In this regard, the record reflects that the Veteran has had multiple nonservice-connected and significantly disabling conditions, including diabetic polyneuropathy, chronic back pain, diffuse arthritis, significant vision problems, atypical chest pain, coronary artery disease, hypertension, and bilateral carpal tunnel syndrome.  In support of his claim, he has submitted numerous records reflecting evaluation and treatment for such nonservice-connected disabilities.

Additionally, the Veteran has submitted statements from private physicians that he requires regular aid and attendance due to such nonservice-connected disabilities.

A December 2008 statement of the Veteran private physician, Dr. R.J., reflects the opinion that, due to the disabilities of diabetes and lumbar disc disease, the Veteran was in need of aid and attendance in ordinary activities of living; could not walk or get around, undress or dress himself, or attend the needs of nature unassisted; and was not physically able to protect himself from everyday hazards of life, though he was able to wash and keep himself ordinarily clean and presentable.  

An August 2009 VA "Examination for Housebound Status or Permanent Need of Regular Aid and Attendance" form, completed by Dr. U.D., reflects that the complete diagnosis equating to the level of assistance needed by the Veteran was rheumatoid arthritis, degenerative disc disease, hypertension, type II diabetes, coronary artery disease, and peripheral neuropathy; listed as the disabilities restricting the Veteran's activities and functions was "Diffuse degenerative joint disease."  Dr. U.D. stated that the Veteran was able to feed himself but had limited ability to prepare his own meals due to limited ability to stand and decreased hand grip strength from neuropathy and carpal tunnel syndrome.  Dr. U.D. further stated that the Veteran did not need assistance in bathing and tending to other hygiene needs.  It was noted that the Veteran had decreased bilateral hand grip strength; bilateral knee tenderness; limited flexion in the left knee; neck, shoulder and elbow problems; dyspnea; and short term memory loss.  It was further noted that the Veteran was ambulatory, but with limited exertional capacity due to decreased visual acuity and diffuse degenerative joint disease.  

An October 2010 note from Dr. B.S. reflects the opinion that the Veteran "suffer[ed] from multiple medical problems," and that "[h]e finds it very difficult to carry out his activities of daily living requiring some assistance to that effect because of his injury involving his spine, knees, cervical / dorsal and lumbar spine, and diabetic peripheral neuropathy."

While these medical opinions support the Veteran's assertions of the functional impairment due to his nonservice-connected disability, no such opinion suggests that his service-connected left leg and bilateral plantar calluses disabilities, specifically, render him so helpless as to be in need of regular aid and attendance.  

The Veteran was provided a VA examination in May 2014 to determine whether his service-connected disabilities rendered him so helpless as to be in need of regular aid and attendance.  At that time, it was noted that the Veteran brought records with him that noted diagnoses of peripheral artery disease, venous insufficiency, and carpal tunnel syndrome.  The Veteran reported that he made himself breakfast in the morning, used a walker at home to move around, and tried to move as long as he could.  He reported cramps in the feet and legs, numbness and weakness in both legs due to poor blood flow, and trying to go out three to four times per week since he had gotten his scooter.  The Veteran further reported problems with buttons due to his carpal tunnel, but that he was able to dress himself in shorts and a t-shirt, had a shower chair and hand help shower and bathed himself, and had grab bars to help get off the toilet.  It was noted that he could perform all self-care functions.  

On physical examination, the Veteran had an antalgic gait; he reported that he needed a cane or walker when walking outside the home without assistance, but that he was not restricted in leaving the home.  There was limitation of knee motion, and the Veteran had trouble propelling himself with the left leg.  There was also noted to be moderate to severe right leg arterial stenosis, per arterial doppler brought by the Veteran, and minimal left leg plaque of the popliteal artery.  The Veteran reported that he could walk with a walker outside about 25 feet and back.  Numerous medical diagnoses were noted by the examiner.  However, the examiner opined that Veteran was able to care for himself and did not need the aid and attendance of another person due to any of his health conditions, to include his service-connected conditions.  

The Board finds the April 2014 examination report to be highly probative.  The examiner was a physician who reviewed the claims file and thoroughly examined and interviewed the Veteran.  The Board notes that the examiner's conclusion that the Veteran was able to care for himself and did not need the aid and attendance of another person due to any of his health conditions conflicts with medical opinions submitted by the Veteran.  However, her specific conclusion that the Veteran did not need the aid and attendance of another person due to his service-connected conditions is not contradicted by any other competent and probative evidence, such as a medical opinion; again, while other medical opinions suggest that the Veteran requires aid and attendance due to his numerous nonservice-connected health problems, there is no such opinion of record suggesting that the Veteran's service-connected left leg and bilateral plantar calluses disabilities, alone, render him so helpless as to be in need of regular aid and attendance.  

In an August 2014 statement, the Veteran asserted that his son had to help him get in the shower on his shower chair, and to help him up from certain chairs.  These assertions somewhat conflict with the findings on April 2014 VA examination, based on the Veteran's own statements during that examination and the examiner's objective examination and review of the file, that the Veteran could move around his home and perform all self-care functions, including bathing himself, and did not require regular aid and attendance of another person.  Also, again, in that August 2014 statement, the Veteran described his disabling conditions as cardiovascular problems, neurological defects of the legs, and vision problems; he did not describe or mention his service-connected knee disability or plantar calluses.  Furthermore, again, the extensive medical record, including the medical statements of Drs. R.J., U.D., and B.S., submitted by the Veteran, reflects that he has difficulty with ordinary activities of daily living as a result of nonservice-connected disability.  The only opinion specifically addressing the question of whether the Veteran's service-connected left leg and bilateral plantar calluses disabilities render him so helpless as to be in need of regular aid and attendance is that of the April 2014 VA examiner, who determined that they do not.

Given the evidence as a whole, a preponderance of the evidence is against a finding that the Veteran is so helpless as to be in need of regular aid and attendance as a result of his service-connected disabilities.  

Finally, the Board has considered entitlement to compensation under 38 U.S.C. § 1114(s) for being permanently housebound by reason of service-connected disability or disabilities, but finds that it is not warranted.  The Veteran does not have a single service-connected disability rated as 100 percent.  See 38 C.F.R. § 3.350(i).  Moreover, as reflected in the evidence discussed above, the record does not reflect that he is substantially confined to his dwelling and the immediate premises as a direct result of service-connected disabilities.  Id.

Accordingly, SMC under 38 U.S.C. § 1114(k) for loss of use of one foot must be granted, but SMC under 38 U.S.C. § 1114(l) or (s) for being so helpless as to be in need of regular aid and attendance, or for being permanently housebound, due to service-connected disabilities must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but to the extent that the preponderance of the evidence is against the claim for any higher level of SMC, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

SMC under 38 U.S.C. § 1114(k) for loss of use of one foot is granted, subject to the laws and regulations controlling the award of monetary benefits.

SMC based on a need for the regular aid and attendance of another person or being housebound is denied.


REMAND

In February 2011, the Veteran submitted a notice of disagreement to the January 2011 rating decision denying specially adapted housing or a special home adaption grant, but no statement of the case was issued for that matter.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case for the issue of entitlement to specially adapted housing or a special home adaption grant.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


